--------------------------------------------------------------------------------

PLEDGE AGREEMENT

          THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of
March 31, 2008 (the “Effective Date”) by and among MOBI VENTURES, INC., a
corporation organized and existing under the laws of Nevada (the “Company” and
the “Pledgor”), TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, LUXEMBOURG, (the
“Pledgee”), and JAMES G. DODRILL II, P.A., as escrow agent (“Escrow Agent”).

RECITALS:

          WHEREAS, in order to secure the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Company’s obligations (the “Obligations”) to the Pledgee or any successor to the
Pledgee under this Agreement, the Securities Purchase Agreement of even date
herewith between the Pledgor and the Pledgee (the “Securities Purchase
Agreement”), the Convertible Redeemable Debentures (the “Convertible Redeemable
Debentures”) issued or to be issued by the Company to the Pledgee, either now or
in the future, up to a total of Two Million Dollars ($2,000,000) of principal,
plus any interest, costs, fees, and other amounts owed to the Pledgee
thereunder, the Security Agreement of even date herewith between the Pledgor and
the Pledgee (the “Security Agreement”), and all other contracts entered into
between the parties hereto (collectively, the “Transaction Documents”), the
Pledgor has agreed to irrevocably pledge to the Pledgee Six Million Dollars
($6,000,000) of the Pledgor’s common stock with each share valued at the
Conversion Price as defined in the Convertible Redeemable Debentures (the
“Pledged Shares”).

          NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

TERMS AND CONDITIONS

     1. Pledge and Transfer of Pledged Shares.

               1.1. The Pledgor hereby grants to Pledgee a security interest in
all Pledged Shares as security for the Company’s obligations under the
Convertible Redeemable Debentures. Prior to disbursement of proceeds to the
Company, the Pledgor shall deliver to the Escrow Agent stock certificates
representing the Pledged Shares, in such denominations as requested by the
Pledgee, together with duly executed stock powers or other appropriate transfer
documents executed in blank by the Pledgor (the “Transfer Documents”), and such
stock certificates and Transfer Documents shall be held by the Escrow Agent
until the full payment of all amounts due to the Pledgee under the Convertible
Redeemable Debentures and through repayment in accordance with the terms of the
Convertible Redeemable Debentures, or the termination or expiration of this
Agreement.

--------------------------------------------------------------------------------

          2. Rights Relating to Pledged Shares. Upon the occurrence of an Event
of Default (as defined herein), the Pledgee shall be entitled to vote the
Pledged Shares, to receive dividends and other distributions thereon, and to
enjoy all other rights and privileges incident to the ownership of the Pledged
Shares.

          3. Release of Pledged Shares from Pledge. Upon the payment of all
amounts due to the Pledgee under the Convertible Redeemable Debentures by
repayment in accordance with the terms of the Convertible Redeemable Debentures,
the parties hereto shall notify the Escrow Agent to such effect in writing. Upon
receipt of such written notice for payment of the amounts due to the Pledgee
under the Convertible Redeemable Debentures, the Escrow Agent shall return to
the Pledgor the Transfer Documents and the certificates representing the Pledged
Shares, (collectively the “Pledged Materials”), whereupon any and all rights of
Pledgee in the Pledged Materials shall be terminated. Notwithstanding anything
to the contrary contained herein, upon full payment of all amounts due to the
Pledgee under the Convertible Redeemable Debentures, by repayment in accordance
with the terms of the Convertible Redeemable Debentures, this Agreement and
Pledgee’s security interest and rights in and to the Pledged Shares shall
terminate.

          4. Event of Default. An “Event of Default” shall be deemed to have
occurred under this Agreement upon an Event of Default under the Transaction
Documents.

          5. Remedies. Upon and anytime after the occurrence of an Event of
Default, the Pledgee shall have the right to provide written notice of such
Event of Default (the “Default Notice”) to the Escrow Agent, with a copy to the
Pledgor. As soon as practicable after receipt of the Default Notice, the Escrow
Agent shall deliver to Pledgee the Pledged Materials held by the Escrow Agent
hereunder. Upon receipt of the Pledged Materials, the Pledgee shall have the
right to (i) sell the Pledged Shares and to apply the proceeds of such sales,
net of any selling commissions, to the Obligations owed to the Pledgee by the
Pledgor under the Transaction Documents, including, without limitation,
outstanding principal, interest, legal fees, and any other amounts owed to the
Pledgee, and exercise all other rights and (ii) any and all remedies of a
secured party with respect to such property as may be available under the
Uniform Commercial Code as in effect in the State of Nevada. To the extent that
the net proceeds received by the Pledgee are insufficient to satisfy the
Obligations in full, the Pledgee shall be entitled to a deficiency judgment
against the Pledgor for such amount. The Pledgee shall have the absolute right
to sell or dispose of the Pledged Shares in any manner it sees fit and shall
have no liability to the Pledgor or any other party for selling or disposing of
such Pledged Shares even if other methods of sales or dispositions would or
allegedly would result in greater proceeds than the method actually used. The
Escrow Agent shall have the absolute right to disburse the Pledged Shares to the
Pledgee in batches not to exceed 9.9% of the outstanding capital of the Pledgor
(which limit may be waived by the Pledgee providing not less than 65 days’ prior
written notice to the Escrow Agent). The Pledgee shall return any Pledged Shares
released to it and remaining after the Pledgee has applied the net proceeds to
all amounts owed to the Pledgee.

--------------------------------------------------------------------------------

               5.1. Each right, power and remedy of the Pledgee provided for in
this Agreement or any other Transaction Document shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee of any one or more of
the rights, powers or remedies provided for in this Agreement or any other
Transaction Document or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
the Pledgee of all such other rights, powers or remedies, and no failure or
delay on the part of the Pledgee to exercise any such right, power or remedy
shall operate as a waiver thereof. No notice to or demand on the Pledgor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Pledgee
to any other further action in any circumstances without demand or notice. The
Pledgee shall have the full power to enforce or to assign or contract is rights
under this Agreement to a third party.

          6. Concerning the Escrow Agent.

               6.1. The Escrow Agent undertakes to perform only such duties as
are expressly set forth herein and no implied duties or obligations shall be
read into this Agreement against the Escrow Agent.

               6.2. The Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument, and may assume that any person purporting to give any
writing, notice, advice or instructions in connection with the provisions hereof
has been duly authorized to do so. The Escrow Agent shall not be liable in any
manner for the sufficiency or correctness as to form, manner, and execution, or
validity of any instrument deposited in this escrow, nor as to the identity,
authority, or right of any person executing the same; and its duties hereunder
shall be limited to the safekeeping of such certificates, monies, instruments,
or other document received by it as such escrow holder, and for the disposition
of the same in accordance with the written instruments accepted by it in the
escrow.

               6.3. Pledgee and the Pledgor hereby agree, to defend and
indemnify the Escrow Agent and hold it harmless from any and all claims,
liabilities, losses, actions, suits, or proceedings at law or in equity, or any
other expenses, fees, or charges of any character or nature which it may incur
or with which it may be threatened by reason of its acting as Escrow Agent under
this Agreement; and in connection therewith, to indemnify the Escrow Agent
against any and all expenses, including attorneys’ fees and costs of defending
any action, suit, or proceeding or resisting any claim (and any costs incurred
by the Escrow Agent pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent
shall be vested with a lien on all property deposited hereunder, for
indemnification of attorneys’ fees and court costs regarding any suit,
proceeding or otherwise, or any other expenses, fees, or charges of any
character or nature, which may be incurred by the Escrow Agent by reason of
disputes arising between the makers of this escrow as to the correct
interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise, with the right of the Escrow Agent, regardless of the
instructions aforesaid, to

--------------------------------------------------------------------------------

hold said property until and unless said additional expenses, fees, and charges
shall be fully paid. Any fees and costs charged by the Escrow Agent for serving
hereunder shall be paid by the Pledgor.

               6.4. If any of the parties shall be in disagreement about the
interpretation of this Agreement, or about the rights and obligations, or the
propriety of any action contemplated by the Escrow Agent hereunder, the Escrow
Agent may, at its sole discretion deposit the Pledged Materials with the Clerk
of the United States District Court Southern District of Florida, sitting in
Miami, Florida, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgor, the Company and Pledgee for
all costs, including reasonable attorneys’ fees in connection with the aforesaid
proceeding, and shall be fully protected in suspending all or a part of its
activities under this Agreement until a final decision or other settlement in
the proceeding is received.

               6.5. The Escrow Agent may consult with counsel of its own choice
(and the costs of such counsel shall be paid by the Pledgor and Pledgee) and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. The Escrow Agent shall not be liable for any mistakes of fact or
error of judgment, or for any actions or omissions of any kind, unless caused by
its willful misconduct or gross negligence.

               6.6. The Escrow Agent may resign upon ten (10) days’ written
notice to the parties in this Agreement. If a successor Escrow Agent is not
appointed within this ten (10) day period, the Escrow Agent may petition a court
of competent jurisdiction to name a successor.

               6.7 Conflict Waiver. The Pledgor hereby acknowledges that the
Escrow Agent is securities counsel to the Pledgee and counsel to the Pledgee in
connection with the transactions contemplated and referred herein. The Pledgor
agrees that in the event of any dispute arising in connection with this
Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein, the Escrow Agent shall be permitted to
continue to represent the Pledgee and the Pledgor will not seek to disqualify
such counsel and waives any objection Pledgor might have with respect to the
Escrow Agent acting as the Escrow Agent pursuant to this Agreement.

               6.8 Notices. Unless otherwise provided herein, all demands,
notices, consents, service of process, requests and other communications
hereunder shall be in writing and shall be delivered in person or by overnight
courier service, or mailed by certified mail, return receipt requested,
addressed:

  If to the Pledgor, to: MobiVentures, Inc.     Sunnyside     Brinkworth


--------------------------------------------------------------------------------


    Chippenham     Wiltshire     SN15 5BY     England     Attention: Mr. Peter
Åhman, President     Telephone: +358 40 5514177     Facsimile: +44 8452 991729  
            With a copy to: Lang Michener LLP     Royal Centre, 1055 West
Georgia Stree, Suite 1500     PO Box 11117     Vancouver, VC Canada V6E 4N7    
Attention: Michael H. Taylor     Telephone: 604-691-7410     Facsimile:
604-893-2669         If to the Pledgee: Trafalgar Capital Specialized    
Investment Fund, Luxembourg     8-10 Rue Mathias Hardt     BP 3023     L-1030
Luxembourg     Attention: Andrew Garai, Chairman of the Board of     Trafalgar
Capital Sarl, the General Partner     Facsimile: 011-44-207-405-0161     and
001-786-323-1651       With copy to: James G. Dodrill II, P.A.     5800 Hamilton
Way     Boca Raton, FL 33496     Telephone: (561) 862-0529     Facsimile: (561)
892-7787

Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.

          7. Binding Effect. All of the covenants and obligations contained
herein shall be binding upon and shall inure to the benefit of the respective
parties, their successors and assigns.

          8. Governing Law; Venue; Service of Process. The validity,
interpretation and performance of this Agreement shall be determined in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed wholly within that state except to the extent that Federal
law applies. The parties hereto agree that any disputes, claims, disagreements,
lawsuits, actions or controversies of any type or nature whatsoever

--------------------------------------------------------------------------------

that, directly or indirectly, arise from or relate to this Agreement, including,
without limitation, claims relating to the inducement, construction, performance
or termination of this Agreement, shall be brought in the state state courts
located in Broward County, Florida or United States District Courts for the
Southern District of Florida, and the parties hereto agree not to challenge the
selection of that venue in any such proceeding for any reason, including,
without limitation, on the grounds that such venue is an inconvenient forum. The
parties hereto specifically agree that service of process may be made, and such
service of process shall be effective if made, pursuant to Section 8 hereto.

          9. Enforcement Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.

          10. Remedies Cumulative. No remedy herein conferred upon any party is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity, by statute, or
otherwise. No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

          11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

          12. No Penalties. No provision of this Agreement is to be interpreted
as a penalty upon any party to this Agreement.

          13. JURY TRIAL. EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the date first above written.

MOBI VENTURES, INC.

By:        /s/ Peter Åhman    
Name:   Peter Åhman
Title:     President

TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG

By:        Trafalgar Capital Sarl
Its:        General Partner

By: ________________________________________________
Name:   Andrew Garai
Title:      Chairman of the Board

JAMES G. DODRILL II, P.A.

By: ________________________________________________
Name:   James Dodrill, Esq.
Title:     President

 




--------------------------------------------------------------------------------